SEPARATE CONCURRING OPINION.
VALLIANT, J.
I concur in the result reached by the learned commissioner and in all that is said in the opinion except what is said on the subject of what is therein called the “last clear chance” doctrine and the reason on which it is founded.
There is something in a name, in spite of what has been said to the contrary, and when two names refer to the same subject sometimes the choice between them gives some indication of the meaning intended to be conveyed. When discussing the exception to the rule that precludes a plaintiff from recovering on account of his own contributory negligence in an action founded on the negligence of the defendant, this court-in Kellney v. Railroad, 101 Mo. 67, and in like cases of subsequent date, has usually denominated it the humanitarian doctrine and has justified it on the ground of humanity alone, refusing to apply the general rule of contributory negligence when to do so would excuse a defendant in killing or inflicting an injury which he might have avoided after he discovered the peril in which the plaintiff had placed himself by his own negligence. •
The term “last clear chance” is usually preferred in the arguments of counsel who oppose this doctrine and in those arguments the doctrine is said to rest on the theory of primary and. secondary negligence, that is, conceding that in the beginning the situ*137ation of peril was brought about by the concurrent negligence of both plaintiff and defendant, yet if, on discovering the peril, the defendant fails to use ordinary care with the means at hand, to save life, he commits a second act of negligence which results in the killing or injuring of the plaintiff, then the defendant is liable unless the plaintiff, at the instant of the accident, is himself guilty of negligence which then and there contributes with this second act of defendant’s negligence to produce the result, in which event the defendant is not liable. There has never been a case in this court in which the defendant would have been held liable if that were the reason on which the exception in .relation to contributory negligence rested. That has never been the doctrine of this court. That theory was advanced in Holwerson v. Railroad, 157 Mo. 216, but it was not adopted as the opinion of the court.
If a plaintiff chooses his path in the center of a railroad track where he knows a train is liable to come, paying no attention to the situation, and along comes a train, running at a rate of speed forbidden by law, which strikes and injures the plaintiff, nothing more appearing, the plaintiff cannot recover, because his own negligence contributed with that of the defendant to produce the result. But if the engineer saw the plaintiff on the track and realized that he seemed oblivious to his danger, if he could then with the means at hand and by the exercise of ordinary care have aroused the plaintiff from his apparent inattention to the situation or could otherwise have prevented injuring him, but failed to do so, the court would say that such case makes an exception to the general rule in regard to contributory negligence. And sometimes, although the engineer may not have actually seen the plaintiff on the track, yet if he was running his engine through a street of a city where he knew people were likely to be or in the country along a track where he *138knew people, though not having a right to do so, were liable to be walking, the consequence would be the same. The liability of the railroad company under such circumstances would rest, not on an inquiry as to primary and secondary negligence, hut on an exception to the rule, an exception which the cry of humanity demands.
When an engineer sees a man in peril on the track and can save his life by a mere lifting of his hand he is not excused for failing to do so by the fact that the man was guilty of negligence in going on the track. Humanity revolts at the idea of unnecessarily killing a man merely because he is negligent. That is what this court means when it refuses to apply the general rule of contributory negligence to excuse the killing or crippling of a man in such case, and that is why we call it the humanitarian doctrine. This doctrine is clearly stated in Murphy v. Railroad, 228 Mo. 56.
Lamm, J., concurs in this opinion.